As a background for the argument presented on application for rehearing, counsel for appellant recite many matters which are not disclosed by the record, and which therefore could not be considered even if they were otherwise proper for consideration as an aid to the construction of the deed before us.
We note that counsel, in their argument as to the purpose and effect of the deed, drop naturally and inevitably into the phrases which are usual for effecting a reversion or a forfeiture of an estate granted, and which, if they had been used in this deed, would certainly have left no doubt as to the grantor's intention. Counsel say that the grantor's desire was to make a deed to his son with the provision that "in the event the son marries the title shall revert to the grantor"; and that a father may lawfully make a deed to his son with the limitation that "the title shall be divested in the event of marriage"; and "he does not wish him to marry, but if he does he merely forfeits his rights to the property." It is inconceivable that a trained conveyancer, properly instructed to declare a reversion, or a forfeiture, or a divestiture of the son's life estate, in the event of his marriage, should have missed all of these plain and commonly used expressions, and instead used words of grant and alienation — words appropriate only to the investiture of title in another. There is not a syllable in the deed, nor in the record before us, suggestive of the grantor's opposition to his son's marriage. There is nothing unusual in the granting of a life estate to a son, with provision for its enlargement into a fee simple upon his marriage.
Appellant's argument is rested as it can only be rested, upon the assumption that "S. T. Torian" in the deed is used only in the designation of the grantor, S. T. Torian, Sr., and that S. T. Torian, Jr., is uniformly throughout the deed designated as "S. T. Torian, Jr." But the argument breaks down completely in view of the fact, evidently overlooked by counsel, that in the second paragraph of the deed, referring to the four acres of land in which S. T. Torian, Jr., had been given a one-half interest, and his sister, Helen Torian Ward, also a one-half interest, "with the right vested in the said S. T. Torian, Jr., to purchase the interest of his sister * * * in said four (4) acres of land for the sum of two hundred ($200.00) dollars," there immediately follows: "Upon the payment of which said sum of $200.00 by the said S. T. Torian to the said Helen T. Ward, the fee simple interest of the entire four acres shall vest in the said S. T. Torian, Jr." Manifestly and indisputably the grantee, the Junior, is here referred to simply as "S. T. Torian"; "the said S. T. Torian" being applicable to the preceding "S. T. Torian, Jr.," and the succeeding "S. T. Torian, Jr.," being applicable to the preceding "S. T. Torian."
Our re-examination of the deed confirms us in the conclusion originally expressed, and the application for rehearing will be overruled.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.